Citation Nr: 0622273	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the residuals of 
carcinoma of the left testicle with retroperitoneal lymph 
node dissection, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery Alabama (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  There has been no recurrence of the veteran's testicular 
cancer since radiation therapy ended.

2.  Residuals of left testicular cancer include a need to 
urinate eight to ten times during the daytime, and a need to 
urinate four times during the nighttime/

3.  Residuals of left testicular cancer are not manifested by 
renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.

4.  Residuals of left testicular cancer do not include a need 
to wear absorbent materials, or any need for catheterization.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
residuals of carcinoma of the left testicle with 
retroperitoneal lymph node dissection have been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.159, 4.115a, 4.115b, Diagnostic Code 
7528 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 and 
June 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  With respect to the notice provided 
in June 2006, the Board finds that it is premature to 
address whether it was prejudicial for VA to fail to 
provide notice prior that date which addressed what 
effective date should be assigned.  The Board finds that 
it would be premature because the RO has yet to assign 
an effective date implementing the decision announced 
below.  The veteran may, of course, file a timely appeal 
to any effective date assigned by the RO in light of the 
Board's decision.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

In April 2003, the veteran requested an increased rating for 
residuals of left testicular carcinoma, with residuals of a 
retroperitoneal lymph node dissection.  A 10 percent rating 
has been in effect for this disorder since August 31, 1981.  

The record shows that the veteran also is service connected 
for residuals of a left orchiectomy, and for anal sphincter 
spasms and stenosis secondary to left testicular cancer.  
Each of these disorders is evaluated as 10 percent disabling.

In 1979, the veteran was diagnosed with carcinoma of the left 
testicle.  He underwent a left orchiectomy and 
retroperitoneal lymph node dissection.  Following surgery, 
the veteran was treated with radiation and chemotherapy.  
These treatment modalities were terminated by May 1981.

In a May 2002 examination report by Dr. Robert M. Barnett, 
the veteran was noted to report severe, incapacitating pain 
with bowel movements.  The pain was so bad the veteran stated 
he urinated and defecated simultaneously with poor control of 
both.  Physical examination led the examiner to enter a 
diagnostic impression of fissure in ano, related to anal 
stenosis which may be secondary to radiation changes.

In October 2003, the veteran underwent a VA examination.  The 
veteran discussed  concern regarding his testicular cancer 
history and complained of erectile dysfunction.  The VA 
examiner notated the veteran was urinating okay without any 
lower urinary tract symptoms.

In November 2003, the veteran submitted a statement in 
support of his claim.  He stated he was voiding on the 
average of eight to ten times per day and four times per 
night.

At a January 2005 VA examination, the veteran complained of 
anal pain when he urinated.

A September 2005 VA outpatient treatment note recorded a 
prior history of hypertension.  Physical examination revealed 
a blood pressure of 145/84.

At a March 2006 VA examination the veteran denied 
genitourinary symptoms.  He denied difficulty urinating, as 
well as any problems with urinary urgency or frequency.  He 
denied a history of urinary incontinence.  The veteran did 
not complain of an erectile function disorder.  The diagnosis 
was seminoma embryonal cell carcinoma of the left testicle, 
removed in 1979, no recurrence and no significant residual.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.

The appellant has appealed the 10 percent rating that was 
assigned for residuals of carcinoma of the left testicle with 
retroperitoneal lymph node dissection.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Malignant neoplasms (cancer) of the genitourinary systems are 
rated 100 percent when active.  After surgical, X-ray, 
chemotherapy, or other therapy for the cancer, if there is no 
recurrence, residuals are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  38 C.F.R. § 4.115a.

Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  Post void residuals greater than 150cc; 
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec); Recurrent urinary tract infections secondary to 
obstruction; or stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating is warranted for obstructive symptomatology with or 
without stricture disease requiring dilatation one or two 
times per year.  38 C.F.R. § 4.115a.



Analysis

The veteran contends that the 10 percent disability 
evaluation does not represent the severity of his symptoms 
based on his urinary frequency.  After considering the 
veteran's symptoms in conjunction with the criteria as 
outlined above, the Board finds that a 20 percent disability 
evaluation for the residuals of testicular cancer is in 
order.  

The Board specifically finds, after resolving reasonable 
doubt in favor of the veteran, that he needs to void eight to 
ten times per day, and that he is awakened to void four times 
per night.  While the VA examinations are negative for 
urinary frequency issues, no examiner offered any finding 
which contradicted the appellant's self reported frequency.  
Hence, his symptoms are compatible with the assignment of a 
20 percent evaluation using the urinary frequency criteria.  

The Board notes, however, that there is no evidence of any 
form of renal dysfunction, no evidence to support findings of 
a daytime voiding interval of less than one hour, or the 
veteran being awakened on a regular basis five or more times 
per night to void.  Finally, there is no evidence that the 
appellant needs to use a catheter or wear absorbent 
materials.  Hence, an evaluation in excess of 20 percent is 
not in order.

Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that he is entitled to a 20 
percent rating for urinary frequency.  There is no competent 
evidence rebutting the appellant's self-reported frequency 
and his self-reported complaints associated with his urinary 
frequency.  Hence, the Board will resolve reasonable doubt in 
his favor, and assign a 20 percent rating.  38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).




ORDER

A 20 percent disability evaluation for residuals of carcinoma 
of the left testicle with retroperitoneal lymph node 
dissection is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


